UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-4843



In Re:   TERRY W. STEWART,

                                                         Petitioner.



           On Petition for Writ of Mandamus.   (CR-01-11)


Submitted:   February 8, 2002           Decided:   February 21, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry W. Stewart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry W. Stewart has filed a petition for a writ of mandamus

asking this court to direct the district court to compel the

government to furnish him with a Bill of Particulars.   Mandamus is

a drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

Mandamus relief is only available when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).

     Stewart has not made such a showing.      Accordingly, we deny

Stewart’s petition for mandamus relief.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                  2